IN THE SUPREME COURT OF THE STATE OF NEVADA


                       ALI SHAHROKHI; AND TODD                                No. 83973
                       MATTHEW PHILLIPS,
                       Petitioners,
                       vs.
                       AARON D. FORD, NEVADA
                       ATTORNEY GENERAL; STEVEN
                       SHEVORSKI, NEVADA ATTORNEY                              FILED
                       GENERAL DEPUTY; AND SABRENA
                       CLINTON, NEVADA ATTORNEY
                       GENERAL DEPUTY,
                       Res • ondents.




                                             ORDER DENYING PETITION
                                   This original petition for a writ of mandamus seeks an order
                       disqualifying the attorney general from representing a district court judge
                       in federal litigation. Having considered the petition and its supporting
                       documentation, we are not persuaded that our extraordinary and
                       discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
                       Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the party
                       seeking writ relief bears the burden of showing such relief is warranted);
                       Srnith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849,
                       851, 853 (1991) (recognizing that writ relief is an extraordinary remedy and




SUPREME COURT
        OF
     NEVADA


(0) 1)47A <110011114
                                                                                   2.7,   S.S o 0
that this court has sole discretion in determining whether to entertain a
writ petition). Accordingly, we
             ORDER the petition DENIED.'




       .4(14C4-41         , J.
Stiglich




cc:   Ali Shahrokhi
      Todd Matthew Phillips
      Attorney General/Carson City




      1The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.




                                     2